Citation Nr: 1105705	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 60 percent for 
chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1949 to 
February 1953. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2004, June 2007, and October 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran and his spouse testified during a 
hearing before the undersigned at the RO; a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 1949 to February 1953.

2.	On September 5, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal for an initial rating in excess of 60 
percent for COPD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial rating 
in excess of 60 percent for COPD by the appellant (or his or her 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran's accredited representative indicated in a 
written statement submitted on September 5, 2007, that the 
Veteran wished to withdraw his appeal for a rating in excess of 
60 percent for COPD.  Hence, there remain no allegations  of 
errors of fact or law concerning this particular portion of the 
appeal for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this portion of the appeal and it 
is dismissed.


ORDER

The appeal regarding the claim for an initial rating in excess of 
60 percent for COPD is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

Concerning the Veteran's claims for hearing loss and tinnitus, 
the Board observes that VA will provide a medical examination or 
obtain a medical opinion if the record, including lay or medical 
evidence, contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" that 
there "may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 
20 Vet. App. at 83.

Service personnel records show that while on active duty, the 
Veteran served as a propeller mechanic.  During his November 2010 
Board hearing, the Veteran reiterated that he served as a 
machinist's mate while on active duty, and as such, was exposed 
to steam turbines, boilers, and pumps.

A June 2007 letter from A.D., Au.D., CCC-A, reflects that the 
Veteran had a moderately severe high frequency sensorineural 
hearing loss, which was probably noise related.  However, Dr. D. 
offered no opinion regarding the specific etiology of the 
Veteran's hearing problems.

Given the Veteran's allegations of in-service noise exposure, his 
currently demonstrated hearing loss, his assertions as to nexus, 
and the absence of any competent opinion on this point, VA 
examination and medical opinion would be helpful in resolving the 
claims for service connection for hearing loss and tinnitus.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  McLendon, 20 Vet. App. 
at 83.

Regarding the claim for a TDIU, the Board also points out that, 
as any decision with respect to the claims for service connection 
may affect the Veteran's claim for a TDIU, this claim is 
inextricably intertwined with the claims for service connection.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).  
As the claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, which have treated the Veteran 
for his claimed disorders since July 2009.  
After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  In particular, the AMC/RO should 
obtain all outpatient records from VAMC 
Beckley, West Virginia, dated from 
July 2009 to the present.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

2.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
audiological examination, by an appropriate 
examiner.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

Then, if any hearing loss or tinnitus 
disability is diagnosed, also with respect to 
each ear, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such disability 
is the result of injury or disease incurred 
or aggravated in service, to include in-
service noise exposure.

3.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

4.  After completion of the above and any 
additional development deemed necessary (such 
as, if necessary, an additional examination 
to address the TDIU claim), the issues on 
appeal should be reviewed with consideration 
of all applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


